Citation Nr: 1313319	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  11-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF).



ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The appellant claims to have had qualifying Philippine military service with the United States Armed Forces during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines that determined that the appellant did not have such qualifying service and was thus not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although [redacted] was shown to have qualifying service for purposes of receipt of the FVECF benefit, the appellant is not shown to be this individual.

2.  [redacted] is not shown to have qualifying service for receipt of the FVECF benefit.  

3.  The Veteran's assertion that he is [redacted] (TMM), the individual who is shown to have non-FVECF qualifying Philippine military service during World War II is not credible.  Consequently, further inquiry as to whether TMM may have had qualifying service for receipt of the FVECF benefit is not warranted.  





CONCLUSION OF LAW

The appellant is not shown to have recognized active military service for the purposes of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF).  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act, Section 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2003).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not for application.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board on questions limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certification of service is binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.   
The Board also notes that it is clear from the record that the appellant understands that in order to substantiate his particular claim, he must establish that he is actually an individual who had qualifying Philippine military service with the U.S. Armed Forces.  Consequently, he was not prejudiced by any lack of notice provided.   See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, he is not prejudiced by VA's failure to satisfy the duty to notify).  Also, in response to the claim, the RO specifically obtained verification that an individual named [redacted] did have qualifying Philippine military service with the U.S. Armed Forces.  The RO then conducted a field investigation, which collected sufficient information to determine whether the appellant is this individual.  Given the completion of this investigation and the corresponding identity determination (explained below), there is no reasonable possibility that further assistance to the appellant would help substantiate the claim.  Thus, even if the VCAA were to apply, no further assistance is required.   See 38 C.F.R. § 3.159(d).  

II.  Analysis

Under the recently enacted American Recovery and Reinvestment Act, a new 
one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act Section 1002, Pub. L. 111-5 (Enacted February 17, 2009). Payment for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons to accept payment from the Filipino Veterans Equity Compensation Fund (FVECF), such payment "shall constitute a complete release of any claim against the United States for reason of [such] service...."  However, nothing in this Act "prohibits a person from receiving any benefit (including health care, survivor, or burial benefits), which the Veteran would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Id.

Section 1002(d) provides that an eligible person is any person who (1) served either (A) before January 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders who were appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or, (B) in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Id.  Section 1002(j)(2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions of 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The Veteran claims that he is [redacted] (TMM), an individual who had Philippine military service during World War II.

In his February 2009 claim, the appellant indicated that he was born on January [redacted], 1918.  He asserted that he served in the Recognized Guerillas.  He also indicated that he was currently married to his second wife, [redacted].  

In support of his claim, the appellant submitted a copy of a March 1946 affidavit of Philippine Army Personnel pertaining to an individual named TMM.  This document indicates that TMM was born in the province of Lanao on January [redacted].   It also indicates that he joined a Guerilla force on November 1, 1943 in Kalawi, Bacolod, Grandi, Lanao.  He was then processed into the Philippine Army on June 17, 1945 and was discharged on August 1, 1945.  Additionally, the document shows that the individual was married to a woman named [redacted] in 1928.  Further, the document lists a number of children of the appellant and [redacted]who were under 18, including [redacted], age 16, [redacted], age 11, and a child named [redacted].  There are also two other children listed whose names are not entirely readable.  The document was signed by the individual named TMM through use of a thumbprint.    

In response to the Veteran's claim, the RO contacted the service department to attempt to obtain verification as to whether an individual named TMM had qualifying Philippine Army service with the U.S. Armed Forces.   In a January 2010 response, the service department sent the RO a separate June 1945 Affidavit for Philippine Army personnel pertaining to an individual named [redacted] (TMM2).  This document indicates that TMM2 was born in Lanao in 1910 (day and month are not listed).  It also indicates that he was a civilian who joined a guerilla force in September 1943 and remained with that unit until June 1945.  Additionally, the document shows that he was married to a woman named [redacted] in 1935 and that the couple had four children under 18: [redacted], age 10, [redacted], age 8, [redacted], age 5 and [redacted], age 3.   This document was signed in Arabic by TMM2.  
   
An official NPRC extract shows that TMM2's military service included Recognized Guerilla Service (RGS) from March 1945 to June 1945.  This qualifies as service in the organized military forces of the Government of the Commonwealth of the Philippines prior to January 1, 1946, while such forces were in the service of the Armed Forces of the United States.  See 38 C.F.R. § 3.40(d).  Thus, it amounts to qualifying service for eligibility for the FVECF.  

In June 2010, an RO field investigator interviewed the Veteran to attempt to verify his identity.  The investigator noted that the appellant provided answers that were inconsistent with those indicated in TMM2's June 1945 affidavit, TMM's March 1946 affidavit and the February 2009 claim.  There were also differences in information among these three documents.  The investigator noted that on the March 1946 affidavit, the date of birth was simply listed as January [redacted], with no year included.  The June 1945 affidavit, on the other hand, showed a date of birth of 1910 with no month or day included.  Separate Commission on Elections (COMLEC), Veteran's Federation of the Philippines and postal identification documents in the possession of the appellant indicated that a TMM was born on January [redacted], 1911.  The investigator noted that considering 1910 as a birthdate, the appellant should have been 100 years old.  However, he appeared to be in his late 70s or 80s, as he was still ambulatory and showed clarity of mind during the interview.  When asked about this, the appellant indicated that he was already 99 years old.  

The investigator also noted that when he asked the appellant for the name of his first wife, he did not immediately answer but opened the personal file he had in front of him and began looking at the March 1946 affidavit, telling the investigator that he just wanted to be sure to give the right answers.  The investigator advised him not to look at the file and to simply answer the question.  However, the appellant did not follow this instruction and continued to browse over his file.  Because of this, the investigator stopped the interview, finding that the Veteran was simply relying on consultation of the documents he had with him, rather than any independent knowledge of the information sought.  Before ending the interview, the investigator requested a specimen of the appellant's signature.  After the appellant provided a signature in English, the investigator requested that he provide his Arabic signature.  The appellant replied that the signature he provided was the only signature he used.  The investigator noted that the June 1945 affidavit showed that TMM2 signed in Arabic and that the March 1946 affidavit shows that TMM signed using a thumbprint.  The investigator concluded that the appellant was an impostor trying to assume the identity of a Veteran, who may already be deceased.  

In a February 2011 statement, the appellant indicated that for the interview with the field investigator, he had hired a girl to act as his interpreter so that he could understand and comprehend what was asked of him.  

The appellant subsequently submitted numerous documents in support of his claim.  These include a copy of a bank passbook, photos of himself, copies of various identification cards (Veteran's Federation of the Philippines, Commission on Elections, Senior Citizen card), an October 1997 letter requesting approval of a claim for pension from the Philippine Veteran's Federation,  an October 1995 application to the Philippine Veteran's Affairs Office (PVAO) for old age pension, a September 2001 survey form for a PVAO pension, an undated form submitted to PVAO for identity verification purposes in conjunction with a claim for pension, a copy of a Philippine Veteran's Affairs Office (PVAO) check, an application for bank remittance for an active pensioner from the PVAO, an application for PVAO old age pension, a survey form for a PVAO pensioner, a monthly roster of troops including the name of [redacted] dated August 31, 1944, a June 2005 PVAO letter requesting a personal appearance for revalidation purposes, a January 1998 joint affidavit indicating that TMM was a member of the Veterans Federation of the Philippines, Post I, had served during World War II and had not yet received his PVAO old age pension; an information sheet from the PVAO office dated April 1, 1996, a letter from the Office of the Post Commander to the PVAO office dated February, 1997, a letter from a representative of the 2nd district of Lanao, dated February, 1997, Certification from the Office of the Mayor dated June, 1997; a certification from the office of the Brangay Chairman dated June, 1997,  a Joint affidavit from neighbors dated June, 1997, indicating that TMM was currently 86 years old; and an August 1997 verification of applicant for PVAO benefits.  The Veteran's identification card submitted by the appellant, along with a number of the other documents shows a date of birth for TMM of January [redacted], 2011.  

In a statement received in November 2011, the appellant reported that during the early organization of the Guerillas in 1941, he was listed on their roster but he did not read or write.  Consequently, his name was signed for him in the Arabic language on the official documentation.  Later, after 1948, he did learn to read and write and began signing papers in the English language.  The appellant also indicated that when he went to meet the field investigator, he was accompanied by his daughter who acted as his interpreter because she speaks better English than him and because he is hard of hearing.  

In a November 1911 affidavit, the Veteran indicated that his true date of birth is January [redacted], 1911.  

The evidence clearly shows that the June 1945 and March 1946 affidavits refer to different individuals.  The June 1945 affidavit refers to [redacted] who had Philippine military service from September 1943 to June 1945, including Recognized Guerilla Service; who married [redacted]  in 1935; who in 1945 had a number of children under 18, including [redacted], [redacted], [redacted] and [redacted]; and who signed his name in Arabic.  The March 1946 affidavit refers to [redacted][redacted], who had Philippine military service from November 1943 to August 1945; who married [redacted] in 1928; who, in 1946, had a number of children under 18 including [redacted], [redacted], [redacted] and two others; and who signed his name with a thumbprint.  

After receiving the RO's request to verify whether [redacted] (TMM) had qualifying service for purposes of receiving the FVECF benefit, the service department provided the June 1945 affidavit and accompanying extract pertaining to [redacted][redacted] (TMM2).  The record clearly shows that the appellant is not this latter individual as he has consistently claimed that his name is [redacted]; he has submitted documentation, including the March 1946 affidavit, uniformly pertaining to this individual; and he has never claimed that he is actually [redacted] (TMM2).  Consequently, although TMM2 did have qualifying service for purposes of receiving the FVECF benefit, this service obviously does not provide a basis for awarding such benefit to the appellant.

Also, the evidence does not establish that [redacted] (TMM) had the qualifying service for purposes of receiving the FVECF benefit.  In this regard, although the appellant has submitted numerous documents, including some pertaining to TMM's military service, none of them meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.   Additionally, when the service department attempted to verify whether the TMM had any qualifying service for FVECF purposes, it found only that a different individual, [redacted] (TMM2) had such qualifying service.  

The Board has considered whether an additional request should be made to the service department concerning [redacted] [redacted] given that the January 2010 verification effort pertained to TMM2.  However, based on his highly inconsistent reporting, along with the impressions of the field investigator, the appellant has not established that he is actually the [redacted] (TMM) referred to in the March 1946 affidavit.  In this regard, when specifically asked for the name of his first wife during the field investigation, the appellant did not answer but instead began to consult the March 1946 affidavit.  He was then instructed not to look at this paperwork but nonetheless continued looking for the name of TMM's wife.  The Board presumes that the appellant, who otherwise "showed clarity of mind" during the interview, would have been able to remember this information if he was actually TMM.  Also, during the field investigation, the investigator noted that the Veteran reported that he was 99 years old (which matched up with a January [redacted], 1911 date of birth) but that he appeared to be only in his late 70s or early 80s according to his physical appearance, ambulation ability and the showing of "clarity of mind,"  Additionally, in his February 2011 statement, the appellant indicated that he had hired "a girl" to act as an interpreter for the field investigation but in his subsequent November 2011 statement, he indicated that it was his daughter who acted as his interpreter.   

Moreover, on his initial claim, the appellant reported his date of birth as January [redacted], 1918.  However, the March 1946 affidavit specifically indicates that TMM was married in 1928 and that in 1946, he had a child who was already 16.  This means that if the appellant were TMM, he would have gotten married at age 10 and fathered a child at age 12.  (The appellant did later report that this was simply an error, which occurred as a result of his daughter helping him with his claim form.  However, considered in the context of the other inconsistencies, this alleged mistake reduces his credibility).  

Given all of these inconsistencies and the conclusion of the field examiner, the Board does not find credible the Veteran's assertion that he is the [redacted] named in the March 1946 affidavit or on the August 1944 troop roster.  Accordingly, in the absence of such a showing, there is no basis for requiring any further efforts by the service department to verify whether this individual had qualifying services for FVECF benefit purposes.  

In sum, entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded based upon the appellant's lack of qualifying service.   Accordingly, legal entitlement to the one-time payment from the fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF) is denied.  




____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


